DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 Jul 21 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given verbally via a phone call on 4 Nov 21 following an interview with Mr. Sriharsha R. Vangapaty held on 25 Oct 21.
All claims previously entered (to include the claims filed with the RCE on 19 Jul 21) will be replaced in their entirety with the Claims 1-30 shown below.  The application has been amended as follows:
1. (Currently Amended) A method for providing navigational instructions using at least one artificial neural network, the method comprising:
obtaining, at [[a]]one or more processors, a set of navigational instructions describing a route to a destination;
obtaining, at the one or more processors, first image data through a first camera that is oriented toward the route, the first image data depicting a first scene associated with the route;
obtaining, at the one or more processors, second image data captured through a second camera oriented toward a user that is navigating the route to the destination;
at least one of an azimuthal angle or an elevational angle;
determining, at the one or more processors, a first field of view associated with the user based on a gaze of the user in the second image data determined using the at least one artificial neural network, wherein the first field of view is based on the field-of-view information;
identifying, at the one or more processors, at least one salient object represented in the first scene based on the first field of view;
outputting, at a display or a speaker, instructional information identifying the at least one salient object and describing a first navigational instruction of the set of navigational instructions with reference to the at least one salient object, wherein the first navigational instruction indicates at least one of a distance or a direction of travel with reference to the at least one salient object; and
reconfiguring, at the one or more processors, based on the first scene, at least one or more settings of a microphone, the first camera, the second camera, the display, or the speaker.
2. (Currently Amended) The method of claim 1, further comprising: determining, at the one or more processors, the gaze of the user by processing the second image data using a deep neural network (DNN) implemented by the at least one artificial neural network.
3. (Canceled)
4. (Previously Presented) The method of claim 1, wherein the storing the field-of-view information comprises: storing, at the memory, the field-of-view information before the obtaining the set of navigational instructions describing the route to the destination.
5. (Currently Amended) The method of claim 1, further comprising: processing, at the one or more processors, the first image data using a first deep neural network (DNN) implemented by the at least one artificial neural network for identification of a set of objects represented in the first scene, wherein the identifying the at least one salient object represented in the first scene based on the first field of view is further based on the set of objects represented in the first scene.
one or more processors, the set of objects using a second DNN implemented by the at least one artificial neural network for identification of the at least one salient object that is estimated to be at least partially within the first field of view.
7. (Currently Amended) The method of claim 6, further comprising: adjusting, at the one or more processors, one or more weights associated with the second DNN based on the first field of view to influence a saliency of the at least one salient object.
8. (Previously Presented) The method of claim 7, wherein the one or more weights are adjusted based at least in part on a profile associated with the user, the profile being based on at least one of an age associated with the user, a sex associated with the user, a driving experience level associated with the user, a preference associated with the user, historical information associated with the user, or a location associated with the user.
9. (Canceled)
10. (Original) The method of claim 1, wherein the first image data depicts the first scene over a plurality of time steps, and the at least one salient object is in motion over the plurality of time steps.
11. (Currently Amended) The method of claim 10, further comprising: determining, at the one or more processors, the at least one salient object is in motion, wherein the instructional information describing the first navigational instruction of the set of navigational instructions with reference to the at least one salient object is based on the motion of the at least one salient object.
12. (Currently Amended) A vehicle for providing navigational instructionsvehicle comprising:
a first camera;
a second camera;
at least one of a display or a speaker;
a navigation planner configured to obtain a set of navigational instructions describing a route to a destination;
the first camera 
an attention detector configured to:
obtain second image data captured through [[a]]the second camera in the vehicle that is navigating the route to the destination;
store field-of-view information including at least one angle associated with an orientation of the head of the user, wherein the at least one angle comprises an azimuthal angle or an elevational angle; and
determine a first field of view associated with the user based on a gaze of the user in the second image data determined using the at least one artificial neural network, wherein the field of view is based on the field-of-view information;
one or more processors 
an object instruction component configured to output instructional information identifying the at least one salient object, at the at least one of [[a]]the display or [[a]]the speaker and/or a direction of travel with reference to the at least one salient object;
wherein the one or more processors are further configured to reconfigure, based on the first scene, at least one or more settings of a microphone, the first camera, the second camera, the display, or the speaker.
13. (Currently Amended) The vehicle of claim 12, wherein the attention detector is further configured to determine the gaze of the user by processing the second image data using a deep neural network (DNN) implemented by the at least one artificial neural network.
14. (Canceled)
vehicle of claim 12, wherein the attention detector is further configured to store the field-of-view information before the navigation planner obtains the set of navigational instructions describing the route to the destination.
16. (Currently Amended) The vehicle of claim 12, wherein the object detector is further configured to process the first image data using a first deep neural network (DNN) implemented by the at least one artificial neural network for identification of a set of objects represented in the first scene, and wherein the identifying the at least one salient object represented in the first scene based on the first field of view is further based on the set of objects represented in the first scene.
17. (Currently Amended) The vehicle of claim 16, wherein the object detector configured to identify the at least one salient object represented in the first scene based on the first field of view is further configured to process the set of objects using a second DNN implemented by the at least one artificial neural network for identification of the at least one salient object that is estimated to be at least partially within the first field of view.
18. (Currently Amended) The vehicle of claim 17, wherein the one or more processors are 
19. (Currently Amended) The vehicle of claim 18, wherein the one or more weights are adjusted based at least in part on a profile associated with the user, the profile being based on at least one of an age associated with the user, a sex associated with the user, a driving experience level associated with the user, a preference associated with the user, historical information associated with the user, or a location associated with the user.
20. (Canceled)
21. (Currently Amended) The vehicle of claim 12, wherein the first image data depicts the first scene over a plurality of time steps, and the at least one salient object is in motion over the plurality of time steps.
22. (Currently Amended) The vehicle of claim 21, wherein the one or more processors are further 
23. (Currently Amended) A system for providing navigational instructionssystem comprising:
a vehicle comprising a first camera, a second camera, and at least one of a display or a speaker;
a memory; and
at least one processor coupled to the memory and configured to:
obtain a set of navigational instructions describing a route to a destination;
obtain first image data through [[a]]the first camera
obtain second image data captured through [[a]]the second camerain the vehicle that is navigating the route to the destination;
store, at the memory, field-of-view information including at least one angle associated with an orientation of the head of the user, wherein the at least one angle comprises an azimuthal angle or an elevational angle;
determine a first field of view associated with the user based on a gaze of the user in the second image data determined using the at least one artificial neural network, wherein the first field of view is based on the field-of-view information;
identify at least one salient object represented in the first scene based on the first field of view;
output instructional information, at the at least one of [[a]]the display or [[a]]the speakerand/or a direction of travel with reference to the at least one salient object; and
reconfigure, based on the first scene, at least one or more settings of a microphone, the first camera, the second camera, the display, or the speaker.
system of claim 23, wherein the at least one processor is further configured to process the first image data using a first deep neural network (DNN) implemented by the at least one artificial neural network for identification of a set of objects represented in the first scene, wherein the identifying the at least one salient object represented in the first scene based on the first field of view is further based on the set of objects represented in the first scene.
25. (Currently Amended) The system of claim 24, wherein the identification of the at least one salient object represented in the first scene based on the first field of view comprises to process the set of objects using a second DNN implemented by the at least one artificial neural network for identification of the at least one salient object that is estimated to be at least partially within the first field of view.
26. (Currently Amended) The system of claim 25, wherein the at least one processor is further configured to adjust one or more weights associated with the second DNN based on the first field of view to influence a saliency of the at least one salient object.
27. (Canceled)
28. (Currently Amended) The system of claim 23, wherein the first image data depicts the first scene over a plurality of time steps, and the at least one salient object is in motion over the plurality of time steps.
29. (Currently Amended) The system of claim 28, wherein the at least one processor is further configured to determine the at least one salient object is in motion based on the first image data, wherein the instructional information describing the first navigational instruction of the set of navigational instructions with reference to the at least one salient object is based on the motion of the at least one salient object.
30. (Currently Amended) A computer-readable medium storing computer-executable code for providing navigational instructions in a vehicle using at least one artificial neural network, include code to:
obtain a set of navigational instructions describing a route to a destination;
obtain first image data through a first camera of the vehicle that is oriented toward the route, the first image data depicting a first scene associated with the route;
 in the vehicle that is navigating the route to the destination;
store field-of-view information including at least one angle associated with an orientation of the head of the user, wherein the at least one angle comprises an azimuthal angle or an elevational angle;
determine a first field of view associated with the user based on a gaze of the user in the second image data determined using the at least one artificial neural network, wherein the first field of view is based on the field-of-view information;
identify at least one salient object represented in the first scene based on the first field of view;
output instructional information, to at least one of a display or a speaker of the vehicle, describing a first navigational instruction of the set of navigational instructions with reference to the at least one salient object, wherein the first navigational instruction indicates at least one of a distance or a direction of travel with reference to the at least one salient object; and
reconfigure, based on the first scene, at least one or more settings of a microphone, the first camera, the second camera, the display, or the speaker.
Reasons for Allowance
Following the above Examiner’s Amendment, Claims 1-2, 4-8, 10-13, 15-19, 21-26, and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: following the corrective amendments made in the Applicant’s RCE response dated 19 Jul 21 and the additional corrective amendments made to the claim set per the above Examiner’s Amendment, all pending claims are allowed.  The previously made Claim Objection to Claim 18 has been withdrawn due to corrective amendments.  The previously made 35 USC 101 rejections against Claims 12-19, 21-26, and 28-30 are withdrawn due to the corrective amendments pertaining to (a) the “reconfigure/reconfiguring” step added to the independent claims (clear practical application), and (b) making the apparatus claims into both vehicle claims and system claims that at least include the vehicle, and thus making the vehicle and it’s first and second cameras clearly claimed elements rather than external elements (and the cancelation of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663